UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

JEAN REGIS and VERLANDE REGIS, on
their own behalf and on behalf of their minor:
children, M, J, and H,

Plaintiffs, Civil Action No. 19-10527

Vv.

WILLIAM GROSS, WILLIAM FEENEY,
MATTHEW PIEROWAY, JOHN DOES 1-10,
and THE CITY OF BOSTON,

Defendants.

 

PLAINTIFFS’ LOCAL RULE 16.1 CERTIFICATION

Pursuant to Local Rule 16.1(d)(3), Plaintiffs Jean Regis and Verlande Regis, on their own
behalf and on behalf of their minor children, M, J, and H, and their counsel hereby certify that
they have conferred:

l. with a view to establishing a budget for the costs of conducting the full course,
and various alternative courses, of this litigation; and

2. to consider the resolution of the litigation through the use of alternative dispute
resolution programs such as those outlined in Local Rule 16.4.

Respectfully submitted,

/s/ Joshua L. Solomon

Joshua L. Solomon (BBO #657761 )
Lauren A. Riddle (BBO #703859 )
POLLACK SOLOMON DUFFY LLP
101 Huntington Avenue, Suite 530
Boston MA 02199

Tel:(617) 439-9800
July 8, 2019

jsolomon@psdfirm.com

Ruth Bourquin (BBO #552985 )

American Civil Liberties Union Foundation of
Massachusetts, Inc.

211 Congress Street ~

Boston MA 02110

Tel: (617) 482-3170

rbourquin@aclum.org

Cece Sted,

Je egis A

Plaintiff
On his own behalf and on behalf of his minor
children, M, J, and H

4 ae A Yorludit

Verlande Rég

Plaintiff

On her own behalf and on behalf of her minor
children, M, J, and H
